


110 HRES 677 EH: Providing for consideration of the joint

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 677
		In the House of Representatives, U.
		  S.,
		
			September 26, 2007
		
		RESOLUTION
		Providing for consideration of the joint
		  resolution (H.J. Res. 52) making continuing appropriations for the fiscal year
		  2008, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the joint resolution
			 (H.J. Res. 52) making continuing appropriations for the fiscal year 2008, and
			 for other purposes. All points of order against the joint resolution and
			 against its consideration are waived except those arising under clause 9 or 10
			 of rule XXI. The joint resolution shall be considered as read. The previous
			 question shall be considered as ordered on the joint resolution to final
			 passage without intervening motion except: (1) one hour of debate equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Appropriations; and (2) one motion to recommit.
		2.During
			 consideration of House Joint Resolution 52 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further con- sideration of the joint resolution to such time as may
			 be designated by the Speaker.
		3.House Resolution
			 659 is laid upon the table.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
